Bell, J.
—We are of opinion that the court below did not err in sustaining the demurrer to the petition.
The appeal in the case of Hodges and others against the State, reported in 20 Tex., page 493, brought that whole case into this court, and this court adjudicated all the matters presented by the record then before it. The judgment of the District Court was, in point of fact, reversed by this court, and the judgment which was rendered by this court is the only judgment in that case.
There is no power to go behind that judgment because there was a clerical error in the transcript of the record. All errors in the record should be corrected before this court makes its decree.
The judgment of the court below is
Aeeirmed.